Citation Nr: 0017682	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  99-04 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
VA educational assistance benefits paid pursuant to Chapter 
30, Title 38, United States Code, in the amount of $13,084.58 
was timely filed.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1987 to September 
1989 and was a participant in the Selected Reserve from 
January 1991 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1998 decision of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises at the St. Louis, Missouri Regional Office (RO).


FINDINGS OF FACT

1.  In May 1997, the RO learned that the veteran had 
terminated her enlistment in the Selected Reserve effective 
in June 1992; the overpayment of Chapter 30 educational 
assistance benefits at issue ensued.

2.  By letter dated June 19, 1997, the veteran was notified 
of the overpayment of $13,084.58 and was informed of her 
right to request a waiver of the debt within 180 days of that 
letter.

3.  The veteran's request for waiver of recovery of the 
overpayment of educational assistance benefits was received 
by VA on September 4, 1998.


CONCLUSION OF LAW

The veteran's request for waiver of recovery of the 
overpayment of educational assistance benefits in the amount 
of $13,084.58 was not timely received.  38 U.S.C.A. §§ 5107, 
5302 (West 1991); 38 C.F.R. § 1.963 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran submitted an application for educational 
assistance benefits in May 1990 and thereafter began to 
receive benefits under the Montgomery G.I. Bill (Chapter 30 
educational assistance) effective January 1991.  In June 
1992, the veteran terminated her enlistment with the Selected 
Reserve and, in May 1997, the RO informed her that this 
action had resulted in her disqualification for Chapter 30 
educational assistance benefits which had been predicated on 
her active duty service coupled with her continued 
participation in the Selected Reserve.

In a letter to the RO dated June 2, 1997, the veteran 
explained that she had transferred from the Selected Reserve 
to the Inactive Ready Reserve and that she believed that she 
remained entitled to educational assistance benefits.  On the 
same date, the veteran wrote a letter to her Congressman in 
which she stated that she had received a letter from the RO 
telling her that she was not entitled to educational 
assistance benefits and that she may be required to repay the 
overpayment.  She estimated that she had received 
approximately $20,000 in educational assistance benefits.  On 
both of the June 2, 1997 letters, the veteran identified her 
return address as Indianapolis, Indiana.

According to the Veterans Benefits Adminstration Debt 
Management Center (DMC) Centralized Accounts Receivable 
Online System (CAROLS), the veteran was notified of the 
amount of her overpayment and of her right to request waiver 
of that debt on June 19, 1997.  The veteran's request for 
waiver of recovery of the overpayment was received on 
September 4, 1998.  In November 1998, the Committee on 
Waivers and Compromises denied the veteran's request for 
waiver of overpayment because her request was not received 
within 180 days from the date of notification of the 
indebtedness.

In December 1998, the veteran submitted a Notice of 
Disagreement and also enclosed a copy of a waiver request 
dated June 1, 1997 and a Receipt for Certified Mail dated 
June 2, 1997.  The veteran, therefore, claimed that this 
constituted a timely request for waiver of recovery of the 
overpayment.  The June 1, 1997 waiver request identified the 
correct amount of indebtedness and identified the veteran's 
return address as Columbus, Indiana, her current address.  
The RO continued to deny the veteran's request as untimely, 
finding that no waiver request had been submitted to the RO 
prior to September 1998.

In her testimony before the RO in May 1999, the veteran 
explained that she knew the exact amount of her indebtedness 
on June 1, 1997 because she had telephoned the VA.  She also 
claimed that she used her current address on the June 1, 1997 
waiver request because she was maintaining two households at 
the time.  The veteran also stated that she submitted a VA 
Financial Status Report in June 1997.

An application for waiver of recovery of any monetary benefit 
will be considered only if received within 180 days following 
the date of notice of indebtedness by VA to the debtor.  The 
Secretary shall include in the notification to the payee a 
statement of the right of the payee to submit an application 
for a waiver under this subsection and a description of the 
procedures for submitting the application.  38 U.S.C.A. 
§ 5302(a) (West 1991).

In the present case, the Board finds that the evidence of 
record establishes that the veteran was notified of her 
educational assistance overpayment and of her right to 
request a waiver of that debt in June 1997.  In so finding, 
the Board accords substantial weight to the information 
submitted by the DMC.  See OF Bulletin 99.GC1.04 (May 14, 
1999).  Furthermore, the veteran agrees that she received 
notice of the overpayment in June 1997.

However, the veteran claims that she initially requested a 
waiver of recovery of the overpayment in June 1997.  Upon a 
thorough review of the record, the Board finds that the 
preponderance of the evidence is against such a finding.  
Notably, the DMC has no documentation of a waiver request 
being received prior to September 1998.  In addition, the 
copy of the waiver request dated June 1, 1997 contained the 
veteran's current address of Columbus, Indiana, rather than 
her address in 1997.  The veteran claimed that she maintained 
two addresses in 1997; however, letters to the RO and to her 
Congressman dated June 2, 1997 identified her address as 
Indianapolis, Indiana.  The Board finds it unlikely that the 
veteran would have mailed two items of correspondence to the 
RO, only one day apart, with different return addresses.  The 
Board notes further, that the veteran has not submitted any 
evidence corroborating that she had two residences at that 
time. 

The veteran also claims that she knew the exact amount of her 
debt at the time of the June 1, 1997 waiver request because a 
VA representative informed her over the telephone.  However, 
a May 28, 1997 letter from the RO indicated that the debt had 
not yet been calculated, and the DMC verified that the first 
notification of the amount of the overpayment was sent on 
June 19, 1997.  Information of record indicates that it was 
not until June 13, 1997, that action was taken to terminate 
the veteran's educational assistance retroactive to August 
24, 1994.  The RO has indicated that it was on June 13th that 
the amount of the overpayment in this case was actually 
calculated.  In addition, the veteran's letters of June 2, 
1997 to the RO and to the Congressman did not refer to the 
amount of the debt.  In fact, the veteran estimated that she 
had received $20,000 in educational assistance benefits in 
her letter to the Congressman, indicating that she was unsure 
of the amount.  Finally, there is again no record that the 
veteran separately submitted a VA Financial Status Report in 
June 1997 as she stated at her personal hearing.  

Finally, the veteran submitted a Receipt for Certified Mail 
dated June 2, 1997 in support of her claim that she had filed 
a waiver request at that time.  As the veteran did send a 
letter to the RO on that date, the Board finds it likely that 
the receipt was associated with that correspondence rather 
than with a separate waiver request.  Accordingly, the Board 
finds that the evidence of record establishes that the 
veteran did not submit a request for waiver of recovery of 
the overpayment until September 4, 1998.  As this was in 
excess of the 180 day time limit set by law, the Board cannot 
grant the veteran the benefit sought on appeal.


ORDER

Because the veteran's request for waiver of recovery of an 
overpayment of educational assistance benefits in the amount 
of $13,084.58 was not timely submitted, the appeal is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

